Citation Nr: 1721222	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army with active duty from May 1969 to November 1970, during which he had service in Vietnam.  During this time, the Veteran was awarded the Bronze Star, among other medals and distinctions. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Indianapolis, Indiana RO has jurisdiction of the current appeal.  

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  Additionally, the March 2015 remand expanded the issue of entitlement to service connection for PTSD to any acquired psychiatric disorder, to include PTSD and depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal has now returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be decided on the merits. 

The Veteran was afforded a VA examination in March 2012, where it was noted that while the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders IV (DSM-IV) criteria to support a diagnosis of PTSD, he was diagnosed with depressive disorder, not otherwise specified, and alcohol dependence.  The March 2015 Board remand requested an addendum opinion to determine and clarify the etiology of the Veteran's depressive disorder, as the March 2012 VA examiner had stated that it was unclear whether the Veteran's depressive symptoms are primary or substance induced and recommended that the Veteran be re-evaluated after a prolonged period of abstinence. 

The March 2012 examiner issued an addendum opinion in May 2015.  However, the Board finds that the opinion is incomplete for the purpose of adjudicating the claim.  Specifically, the addendum opinion essentially just reiterates the previous opinion from the March 2012 examination.  The examiner does not adequately discuss the etiology of the Veteran's diagnosed depressive disorder as instructed in the Board's March 2015 remand and does not provide an adequate rationale for being unable to provide the requested opinion.  Additionally, the examiner does not adequately discuss the Veteran's lay statements regarding the onset of his psychiatric symptoms. 

Accordingly, the Board finds the May 2015 addendum opinion to be inadequate and a remand is necessary to obtain this needed medical opinion so as it ensure compliance with prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from May 2015 to present and associate them with the claims file. 

2.  After obtaining any necessary authorizations from the Veteran, associate any outstanding private treatment records with the claims file. 

3.  Once any outstanding treatment records have been received, schedule the Veteran for a VA psychiatric examination with a medical examiner who has not previously examined the Veteran.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and after a review of the record and after taking a detailed history from the Veteran regarding the onset of his psychiatric symptoms, the examiner is asked to provide the following opinion: 

Whether it is at least as likely as not that the Veteran's depressive disorder, not otherwise specified, had its onset in service or is otherwise related to service, including the Veteran's combat experience.  The Veteran's lay statements should be considered in formulating the requested opinion.  

A complete rationale must be provided for all findings and conclusions reached.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


